Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on September 29, 2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 is not entirely in compliance with the provisions of 37 CFR 1.97. The reference titled “Google Maps can now predict how crowded your bus or train will be” is not legible as submitted. Accordingly, the information disclosure statement is partially being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3, 9, 10, and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 2, 9, and 16 specifically, recites the limitations “optionally refining” and “optionally refine,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “optionally” here. Does this mean that refining is not necessary for the function of the proposed invention, and if so, what is the purpose of including the limitation here? As currently presented, claims 2, 9, and 16 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the term “optionally” is added to make the refining not necessary for the operation of the proposed invention. In view of the above, claims 3, 10, 17, and 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 15-20 specifically, recites the limitation “a computer system,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “a computer system” here. Claim 15 seems to be missing a word that would define what the computer system is for, but as currently presented it is not clear what the computer system is for. As currently presented, claims 15-20 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the phrase “a computer system” is a system for running the method of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US20070273558), hereinafter Smith.
Regarding claim 1:
Smith discloses:
A computer-implemented method comprising; (see at least [0060])
dynamically generating one or more images associated with a location based on contextual information that satisfies a request; (see at least [0069] and [0070])
displaying the dynamically generated one or more images on a user device; (see at least [0071])
navigating a user to the location using the dynamically generated one or more images; (see at least [0070] and [0073])
Regarding claim 8:
Smith discloses:
A computer program product comprising; (see at least [0060])
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising; (see at least [0060])
With respect to the remainder of claim 8, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 8 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 8 is also rejected over the same manner as claim 1 and the additional addressed limitations.
Regarding claim 15:
Smith discloses:
A computer system for comprising; (see at least [0058] and [0060])
one or more computer processors; (see at least [0058] and [0060])
one or more computer readable storage media; (see at least [0058] and [0060])
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising; (see at least [0060])
With respect to the remainder of claim 15, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 15 is also rejected in the same manner as claim 1 and the additional addressed limitations.
Regarding claim 2:
Smith discloses:
optionally refining the dynamically generated one or more images; (see at least [0089] and [0109])
Regarding claims 9 and 16:
With respect to claims 9 and 16, all limitations have been analyzed in view of the method of claim 2 and it has been determined that claims 9 and 16 do not teach or define any other new limitations beyond those recited in the method of claim 2 therefore, claims 9 and 16 are also rejected in the same manner as claim 2.
Regarding claim 3:
Smith discloses:
verifying received input by authenticating input based on a radius of the location within a specified time frame; (see at least [0085],  [0097],  and [0101])
Regarding claims 10 and 17:
With respect to claims 10 and 17, all limitations have been analyzed in view of the method of claim 3 and it has been determined that claims 10 and 17 do not teach or define any other new limitations beyond those recited in the method of claim 3 therefore, claims 10 and 17 are also rejected in the same manner as claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 11-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US20070273558), hereinafter Smith, in view of Setlur et al. (US20110063301), hereinafter Setlur.
Regarding claim 4:
While Smith discloses visualizing information based on contextual information, Smith does not specifically state prioritizing and generating based on contextual information, however, Setlur teaches:
prioritizing contextual information associated with the location; (see at least [0044] and [0045])
generating one or more images that match the contextual information; (see at least [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Setlur into the invention of Smith to not only include visualizing information based on contextual information as Smith discloses but also include prioritizing and generating based on contextual information as taught by Setlur, with a motivation of creating a more efficient system that is able to prioritize information and generate images accordingly to provide the most important information. Additionally, the claimed invention is merely a combination of known elements of navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 11 and 18:
With respect to claims 11 and 18, all limitations have been analyzed in view of the method of claim 4 and it has been determined that claims 11 and 18 do not teach or define any other new limitations beyond those recited in the method of claim 4 therefore, claims 11 and 18 are also rejected with the same rationale as claim 4.
Regarding claim 5:
Smith discloses:
identifying a plurality of objects within the generated one or more images; (see at least [0109])
altering at least one object of the plurality of identified objects based on contextual information; (see at least [0110])
Regarding claims 12 and 19:
With respect to claims 12 and 19, all limitations have been analyzed in view of the method of claim 5 and it has been determined that claims 12 and 19 do not teach or define any other new limitations beyond those recited in the method of claim 5 therefore, claims 12 and 19 are also rejected with the same rationale as claim 5.
Regarding claim 6:
Smith discloses:
generating one or more graphical icons to be overlaid on the one or more generated images that represents at least one object of the plurality of objects; (see at least [0110])
overlaying the at least one or more generated graphical icons over a generated image of the one or more generated images displayed on the user device; (see at least [0110] and [0115])
Regarding claims 13 and 20:
With respect to claims 13 and 20, all limitations have been analyzed in view of the method of claim 6 and it has been determined that claims 13 and 20 do not teach or define any other new limitations beyond those recited in the method of claim 6 therefore, claims 13 and 20 are also rejected with the same rationale as claim 6.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US20070273558), hereinafter Smith, in view of Setlur et al. (US20110063301), hereinafter Setlur, and in further view of Joshi et al. (WO2014045155), hereinafter Joshi.
Regarding claim 7:
While Smith discloses visualizing information based on contextual information, Smith does not specifically state identifying colors and altering objects based off colors, however, Joshi teaches:
identifying colors emitted by the object; (see at least [Page 5, lines 2-9])
altering the object to depict the identified color emitted by the object; (see at least [Page 5, lines 11-24 and 33-39])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joshi into the invention of Smith to not only include visualizing information based on contextual information as Smith discloses but also include identifying colors and altering objects based off colors as taught by Joshi, with a motivation of creating a more user-friendly system that is able to recognize the colors of certain parts of objects and alter objects to depict those colors and display the object to the user for easier recognition. Additionally, the claimed invention is merely a combination of known elements of navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14:
With respect to claim 14, all limitations have been analyzed in view of the method of claim 7 and it has been determined that claim 14 does not teach or define any other new limitations beyond those recited in the method of claim 7 therefore, claim 14 are also rejected with the same rationale as claim 7.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Barnett et al. (US20120124461) discloses of a technique to annotate street level images with contextual information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669